DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 09/02/2022. Claims 1-20. are currently pending.



Response to Amendment
The amendment filed on 09/02/2022 has been entered. Claims 1-20 are currently pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that independent claims 1 and 11 were amended with part of the limitation of previously provided claim 9. 
Previous claim 9 included navigation service, concierge service or an e-commerce service and wherein examiner rejected the previous claim 9 based on navigation system.                                                                                                         
However, in the current amendment the applicant has excluded the navigation service in the independent claims 1 and 11. Thus, the scope of claims 9 has changed compared to rejection of the examiner on 06/07/2022. 
Also, new claims 19 and 20 have been added in the application. 
The amendment and the new added claims are the basis this new rejection hereinafter. This rejection is made final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub.No.20210058396 to NATHANSON; MARTIN D. (hereinafter NATHANSON) in view in view of PGPub.No. 20200288269 to Bartucci; John (hereinafter Bartucci)

Regarding claim 1, NATHANSON discloses a system comprising: a server including a processor, (¶0011 “Another aspect provides a AAA server operated by, or on behalf of a DSRC infrastructure authority, comprising at least one processor ….”) an application layer, and a transport layer (40, Fig.1 application layer and IPv6 layer of AAA server, and ¶0013 “….The RSU is operable to accumulate, in Non-Volatile Random Access Memory (NOVRAM), the packet and byte count statistics for WAVE service channel usage per client device and periodically sends the statistics to the AAA server, encapsulated in a UDP/IP message, only refreshing the NOVRAM table when the AAA server has acknowledged reception of the UDP/IP message.);
a client device associated with a vehicle (10, Fig. 1, User device); 
a wireless communication link between the server and the client device (¶0015 “Another aspect provides a non-DSRC mobile device, operable to request “Internet Subscription” credentials from the AAA server, using a symmetrically encrypted communications channel established with SSL or a similar handshaking protocol for mutual authentication and key exchange”); 
a credential uniquely associated with the vehicle (¶0050 “The information required for authentication is well known, and may include, but is not limited to, International Mobile Equipment Identity for Smartphones or vehicle identification number, or other such Personal Identifying Information”), 
wherein the credential is configured to be transmitted by the client device using a communication protocol and received by the server over the wireless communication link (¶0059 “Operations 73 and 74 in FIG. 3 illustrate the issuance of such credentials. In some exemplary embodiments, the communications path for the distribution of these credentials is based on an SSL session between the non-DSRC mobile device and the AAA server”;
 	a gateway process running on the application layer of the server (¶0038 “Specifically, by adding the functionality of Border Gateway Protocol (BGP) to both the AAA server and the RSU, the AAA server is enabled for Remotely Triggered Black Hole (RTBH) filtering within the RSU, whereby IPv6 traffic from the client can be either blocked or unblocked based on whether the client passed the Authentication and Authorization steps”) 
and configured to validate the credential after it is received over the wireless communication link (¶0060 “there are three conditions to be satisfied in order for the AAA server 40 to authorize OBU 20 for access to the IPv6 connectivity service of RSU 30. First, the security credentials of OBU 20 are validated”);  
an encryption key provided to the client device based at least in part on the validated credential (¶0053 “User device 10 assembles the Authentication Challenge Response 103, involving the encryption keying material (basically the public key of the certificate issued to the user device”); 
a secure communication session established between the server and the client device over the wireless communication link, wherein the secure communication session is established on the transport layer of the server based at least in part on the communication protocol and the encryption key (¶0114 “An AAA server as defined in any of the preceding or following clauses, operable to process requests from non-DSRC mobile devices for said digital certificates, said requests encapsulating PII for said mobile device, each mobile device initiating a handshaking protocol to establish a secure, symmetrically encrypted communications channel with said AAA server”); 
and one or more services accessible on the server by the client device (¶0111 …”said AAA server comprising at least one processor running at least one computer program adapted to communicate through the Internet with a plurality of user devices and/or an OBU operating a subnet for one or more user devices, with a plurality of RSUs, in order to carry out the functions of Authentication, Authorization and Accounting (AAA), enabling the authority to authenticate said user devices and/or said OBU, and to authorize said user devices and/or said OBU for access to any service subscribed thereby”) over the wireless communication link through the secure communication session (¶0059 “In some exemplary embodiments, the communications path for the distribution of these credentials is based on an SSL session between the non-DSRC mobile device and the AAA server”).  

NATHANSON does not specifically teach the following limitation: wherein the services comprise at least one of a concierge service, an e-commerce service, or a user profile management service.
	However, it is noted that the service rendered by NATHANSON is related to a connection of a server to user devices and the rendering of at least a service (function) (Para 111).
Referring to the invention of Bartucci, Bartucci teaches connecting a server 100 to user devices 200 to render at least a service and wherein the connectivity/network is a User Profile Mangament System 10 (Para 27).

Thus, in view of the invention of Bartucci, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have invention of Nathanson comprise the teaching of Bartucci and be motivated in doing so in order to provide an organized user system with secured communication (Bartucc Para 32).

Regarding claim 2, NATHANSON in view of Bartucci discloses the system of claim 1. NATHANSON further discloses wherein the credential comprises a public key encryption certificate (¶0036 “SCMS is based on a Public Key Infrastructure (PKI) architecture, wherein asymmetrical encryption keys are generated by a “root” certificate authority and encapsulated in digital certificates which constitute the credentials of the client device”).  
 	
Regarding claim 3, NATHANSON in view of Bartucci discloses the system of claim 2. 
NATHANSON further discloses wherein the credential further comprises a vehicle ID (¶0050 “The information required for authentication is well known, and may include, but is not limited to, International Mobile Equipment Identity for Smartphones or vehicle identification number, or other such Personal Identifying Information”).  



Regarding claim 7, NATHANSON in view of Bartucci discloses the system of claim 1. 
NATHANSON further discloses wherein validating the credential comprises checking the credential against a list of revoked credentials (¶0037 “The first is the verification that the credentials of the client device have not been revoked by the credentialing authority. This is done using the Certificate Revocation List, which is maintained by the SCMS”).  

Regarding claim 8, NATHANSON in view of Bartucci discloses the system of claim 7. 
NATHANSON further discloses wherein the list of revoked credentials is stored locally on the server (¶0037 “However, the Certificate Revocation List is also to be distributed to the AAA server, in order to enable the latter for the aforementioned verification”).  

Regarding claim 9, NATHANSON in view of Bartucci discloses the system of claim 1. 
NATHANSON further discloses wherein the one or more services further comprise a navigation service, (¶0095 “….They can also include quasi-static navigational information such as speed limits, distances to destinations, parking restrictions, school or construction zone warnings, and so on”).  

Regarding claim 10, NATHANSON in view of Bartucci discloses the system of claim 1.
NATHANSON further discloses further comprising the vehicle (¶0057 “since aftermarket OBU devices can be moved from one vehicle to another”).  

 	Regarding claim 11, NATHANSON discloses a method comprising: providing a server including a processor (¶0011 “Another aspect provides a AAA server operated by, or on behalf of a DSRC infrastructure authority, comprising at least one processor ….”); 
establishing a wireless communication link between the server and a client device on a vehicle (¶0015 “Another aspect provides a non-DSRC mobile device, operable to request “Internet Subscription” credentials from the AAA server, using a symmetrically encrypted communications channel established with SSL or a similar handshaking protocol for mutual authentication and key exchange”); 
providing a credential uniquely associated with the vehicle (¶0050 “The information required for authentication is well known, and may include, but is not limited to, International Mobile Equipment Identity for Smartphones or vehicle identification number, or other such Personal Identifying Information”); 
with the server, receiving the credential from the client device using the wireless communication link and a communication protocol (¶0059 “Operations 73 and 74 in FIG. 3 illustrate the issuance of such credentials. In some exemplary embodiments, the communications path for the distribution of these credentials is based on an SSL session between the non-DSRC mobile device and the AAA server”);
with a gateway process running on an application layer of the server ((¶0038 “Specifically, by adding the functionality of Border Gateway Protocol (BGP) to both the AAA server and the RSU, the AAA server is enabled for Remotely Triggered Black Hole (RTBH) filtering within the RSU, whereby IPv6 traffic from the client can be either blocked or unblocked based on whether the client passed the Authentication and Authorization steps”), 
validating the credential after it is received over the wireless communication link (¶0060 “there are three conditions to be satisfied in order for the AAA server 40 to authorize OBU 20 for access to the IPv6 connectivity service of RSU 30. First, the security credentials of OBU 20 are validated”); 
with the server, providing an encryption key to the client device based at least in part on the validated credential (¶0053 “User device 10 assembles the Authentication Challenge Response 103, involving the encryption keying material (basically the public key of the certificate issued to the user device”); 
a transport layer of the server, establishing a secure communication session between the server and the client device using the wireless communication link, the communication protocol, and the encryption key (¶0114 “An AAA server as defined in any of the preceding or following clauses, operable to process requests from non-DSRC mobile devices for said digital certificates, said requests encapsulating PII for said mobile device, each mobile device initiating a handshaking protocol to establish a secure, symmetrically encrypted communications channel with said AAA server”); 
 	and from the server, supplying one or more services to the client device (¶0111 …”said AAA server comprising at least one processor running at least one computer program adapted to communicate through the Internet with a plurality of user devices and/or an OBU operating a subnet for one or more user devices, with a plurality of RSUs, in order to carry out the functions of Authentication, Authorization and Accounting (AAA), enabling the authority to authenticate said user devices and/or said OBU, and to authorize said user devices and/or said OBU for access to any service subscribed thereby”) through the secure communication session (¶0059 “In some exemplary embodiments, the communications path for the distribution of these credentials is based on an SSL session between the non-DSRC mobile device and the AAA server”).  
NATHANSON does not specifically teach the following limitation: wherein the services comprise at least one of a concierge service, an e-commerce service, or a user profile management service.
	However, it is noted that the service rendered by NATHANSON is related to a connection of a server to user devices and the rendering of at least a service (function) (Para 111).
Referring to the invention of Bartucci, Bartucci teaches connecting a server 100 to user devices 200 to render at least a service and wherein the connectivity/network is a User Profile Mangament System 10 (Para 27).
Thus, in view of the invention of Bartucci, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have invention of Nathanson comprise the teaching of Bartucci and be motivated in doing so in order to provide an organized user system with secured communication (Bartucc Para 32).
 
 	Regarding claim 12, NATHANSON in view of Bartucci discloses the method of claim 11.
NATHANSON further discloses wherein the credential comprises a public key encryption certificate (¶0036 “SCMS is based on a Public Key Infrastructure (PKI) architecture, wherein asymmetrical encryption keys are generated by a “root” certificate authority and encapsulated in digital certificates which constitute the credentials of the client device”).  
.  
Regarding claim 13, NATHANSON in view of Bartucci discloses the method of claim 12.
NATHANSON further discloses wherein the credential further comprises a vehicle ID (¶0050 “The information required for authentication is well known, and may include, but is not limited to, International Mobile Equipment Identity for Smartphones or vehicle identification number, or other such Personal Identifying Information”).  
 
Regarding claim 17, NATHANSON in view of Bartucci discloses the method of claim 11.
NATHANSON further discloses wherein validating the credential comprises checking the credential against a list of revoked credentials, wherein the list of revoked credentials is stored locally on the server (¶0037 “The first is the verification that the credentials of the client device have not been revoked by the credentialing authority. This is done using the Certificate Revocation List, which is maintained by the SCMS. The current specification for SCMS calls for distribution of the Certificate Revocation List only to OBUs and RSUs. However, the Certificate Revocation List is also to be distributed to the AAA server, in order to enable the latter for the aforementioned verification”).

Regarding claim 18, NATHANSON in view of Bartucci discloses the method of claim 11.
NATHANSON further discloses wherein the one or more services further comprise a navigation service, (¶0095 “….They can also include quasi-static navigational information such as speed limits, distances to destinations, parking restrictions, school or construction zone warnings, and so on”).  


Claims 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub.No.20210058396 to NATHANSON; MARTIN D. (hereinafter NATHANSON) in view of PGPub.No. 20200288269 to Bartucci; John (hereinafter Bartucci) and further in view of PGPub.No.20170223054 to Wing et al. (hereinafter Wing).

Regarding claim 4, NATHANSON in view of Bartucci discloses the system of claim 1. 
However, NATHANSON in view of Bartucci does not explicitly disclose the following limitation taught by Wing: wherein the communication protocol is a hypertext transmission protocol (HTTP).                 
Wing discloses the concept of communication protocol between a server device and a client device being a hypertext transmission protocol (HTTP) in (¶0017 “The TLS client device 10 sends a TLS ClientHello message 21 to the TLS server device 20 as part of a hypertext transfer protocol secure (HTTPS) connection”).
	Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of NATHANSON and Bartucci in claim 1 to include the teaching of HTTPS between the server and client device as disclosed by Wing and will be motivated in doing so because it provides a utilization that facilitates a more secured communication (handshake) between the client device and server device-Wing ¶0017.

Regarding claim 5, NATHANSON in view of Bartucci discloses the system of claim 1.                                      However, NATHANSON in view of Bartucci does not explicitly disclose the following limitation taught by Wing: wherein the secure communication session is a transport layer security (TLS) session.  
Wing discloses wherein the secure communication session is a transport layer security (TLS) session in (FIG. 1 ¶0017, wherein the connection between the client device and server device is TLS)
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of NATHANSON and Bartucci in claim 1 to include the teaching of TLS communication session between the server device and client device as disclosed by Wing and will be motivated in doing so because it provides a utilization that facilitates secured transactions between the client device and server device- Wing ¶0017. 

Regarding claim 14, NATHANSON in view of Bartucci discloses the method of claim 11. 
However, NATHANSON in view of Bartucci does not explicitly disclose the following limitation taught by Wing: wherein the communication protocol is a hypertext transmission protocol (HTTP).                 
Wing discloses the concept of communication protocol between a server device and a client device being a hypertext transmission protocol (HTTP) in (¶0017 “The TLS client device 10 sends a TLS ClientHello message 21 to the TLS server device 20 as part of a hypertext transfer protocol secure (HTTPS) connection”).
	Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of NATHANSON and Bartucci in claim 11 to include the teaching of HTTPS between the server and client device as disclosed by Wing and will be motivated in doing so because it provides a utilization that facilitates a more secured communication (handshake) between the client device and server device- Wing ¶0017.

Regarding claim 15, NATHANSON in view of Bartucci discloses the method of claim 11.                             
However, NATHANSON in view of Bartucci does not explicitly disclose the following limitation taught by Wing: wherein the secure communication session is a transport layer security (TLS) session.                                                                                                                            
Wing discloses wherein the secure communication session is a transport layer security (TLS) session in (FIG. 1 ¶0017, wherein the connection between the client device and server device is TLS).
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of NATHANSON and Bartucci in claim 11 to include the teaching of TLS communication session between the server device and client device as disclosed by Wing and will be motivated in doing so because it provides a utilization that facilitates secured transactions between the client device and server device- Wing ¶0017.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub.No.20210058396 to NATHANSON; MARTIN D. (hereinafter NATHANSON) in view of PGPub.No. 20200288269 to Bartucci; John (hereinafter Bartucci) and further in view of PGPub.No.20170063842 to Ahn et al. (hereinafter Ahn).

Regarding claim 6, NATHANSON in view of Bartucci discloses the system of claim 1.                                    However, NATHANSON in view of Bartucci does not explicitly disclose the following limitation taught by Ahn: wherein the client device comprises a head unit of the vehicle.  
Ahn discloses wherein the client device comprises a head unit of the vehicle in (¶0016, wherein a mobile device is engaged with the vehicle head unit via Bluetooth pairing).  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of NATHANSON and Bartucci in claim 1 to include the teaching of client device comprising a head unit of a vehicle as disclosed by Ahn and be motivated in doing so because it provides a utilization that facilitates acquiring of information such as current date information and certificate revocation list from the vehicle head unit -¶0014, and ¶0020 of Ahn. 

Regarding claim 16, NATHANSON in view of Bartucci discloses the method of claim 11.  
However, NATHANSON in view of Bartucci does not explicitly disclose the following limitation taught by Ahn: wherein the client device comprises a head unit of the vehicle.  
Ahn discloses wherein the client device comprises a head unit of the vehicle in (¶0016, wherein a mobile device is engaged with the vehicle head unit via Bluetooth pairing).  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the system of NATHANSON and Bartucci in claim 11 to include the teaching of client device comprising a head unit of a vehicle as disclosed by Ahn and be motivated in doing so because it provides a utilization that facilitates acquiring of information such as current date information and certificate revocation list from the vehicle head unit -¶0014, and ¶0020 of Ahn.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub.No.20210058396 to NATHANSON; MARTIN D. (hereinafter NATHANSON) in view of PGPub.No. 20200288269 to Bartucci; John (hereinafter Bartucci) and further in view of PGPub.No.20170063842 to Ahn et al. (hereinafter Ahn) and further in view of PGPub. No. 20160119823 to Ko; Jae Yoon (hereinafter Ko).

Regarding claim 19, NATHANSON in view of Bartucci and further in view of Ahn discloses the system of claim 6. 
However, the combination of NATHANSON, Bartucci, and Ahn does not explicitly disclose the following limitation:
wherein the head unit of the vehicle is in communication with the server and not with a portable user device.  
	Ko discloses wherein head unit of the vehicle is in communication with the server and not with a portable user device (FIG. 4, ¶0076, “The vehicle head unit 420 may be configured to transmit a VoLTE setting state report message including vehicle identification information to a telematics center server 430 via the communication modem 410 (S403)”, the communication is between the vehicle head unit and the server).  
	Thus, one of ordinary skill would have found it obvious before the effective filing data of the claimed invention to include the teaching of Ko in NATHANSON, Bartucci and Ahn invention and be motivated in doing so in order to transmit a VoLTE setting change request message to the telematics terminal- Ko abstract in part. 

Regarding claim 20, NATHANSON in view of Bartucci and further in view of Ahn discloses the method of claim 16.
However, the combination of NATHANSON, Bartucci, and Ahn does not explicitly disclose the following limitation:
wherein the head unit of the vehicle is in communication with the server and not with a portable user device.  
	Ko discloses wherein head unit of the vehicle is in communication with the server and not with a portable user device (FIG. 4, ¶0076, “The vehicle head unit 420 may be configured to transmit a VoLTE setting state report message including vehicle identification information to a telematics center server 430 via the communication modem 410 (S403)”, the communication is between the vehicle head unit and the server). 
	Thus, one of ordinary skill would have found it obvious before the effective filing data of the claimed invention to include the teaching of Ko in NATHANSON, Bartucci, and Ahn invention and be motivated in doing so in order to transmit a VoLTE setting change request message to the telematics terminal - Ko abstract in part. 
 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        



/MAUNG T LWIN/Primary Examiner, Art Unit 2495